Fuld, J.
On these appeals taken by both the defendants Brinkman and Clemente and by the People, our study of the record and of the many points raised leads us to the same conclusion as that reached by the Appellate Division: the appealing defendants were proved guilty beyond a reasonable doubt on all counts of which they were convicted except count 22 — as to which the Appellate Division has reversed — and the trial was free of prejudicial error.
We are, however, constrained to comment briefly on the extraordinary fact that the trial lasted for 14 months. Strongly as one must deprecate a jury trial which lasted so long, it is not to be condemned, as urged by the defendants, as a denial of due process solely because of that. The test to be applied here, as in many other due process cases, is whether under all of the circumstances the defendants were accorded a fair trial.
Although the proceedings were long drawn out, and not infrequently interrupted, the record discloses that the testimony adduced by the People, though diffuse and repetitive, was overwhelming and unambiguous; the jurors could not have experienced untoward difficulty in following the evidence, intelligently assessing it and coming to a reasoned conclusion. Moreover, the defense itself must share the responsibility for the length of the trial. The prosecution’s case, it is true, was in large part cumulative, but time after time when an objection might well have stopped further introduction of such evidence, the defense remained silent and, indeed, actually added to the massiveness of the record by unduly extended cross-examination.
In short, then, there was no violation of the requirements of due process; the defendants had a fair trial and no prejudicial error was committed.
The Appellate Division judgments should in all respects be affirmed.
Chief Judge Desmond and Judges Froessel, Burke and Foster concur with Judge Fuld ; Judges Dye and Van Voorhis concur in the result.
In People v. Clemente: Judgment affirmed.
In People v. Brinkman: On appeal by defendant: Judgment affirmed. On cross appeal by People: Order affirmed.